ACCEPTED
                                                                                                    12-14-00314-CR
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                                              11/13/2015 4:52:05 PM
                                                                                                          Pam Estes
                                                                                                             CLERK

                NO. 12-14-00314-CR; 12-14-00315-CR; 12-14-00317-CR

DANIEL WAYNE MCLEMORE.                        §        IN THE TWELFTH COURT OF
                                                                          FILED IN
Appellant,                                    §                    12th COURT OF APPEALS
                                              §                         TYLER, TEXAS
                                              §                    11/13/2015 4:52:05 PM
VS.                                           §        APPEALS IN AND FOR PAM ESTES
                                              §                             Clerk
                                              §
THE STATE OF TEXAS,                           §
Appellee.                                     §         THE STATE OF TEXAS



               MOTION TO FILE LATE AMENDED APPELANT BRIEF

      TO THE HONORABLE JUDGE OF SAID COURT:

     COMES NOW DANIEL WAYNE MCLEMORE, by and through his attorney, Wm.
  Brandon Baade, and makes this MOTION TO EXTEND TIME TO FILE AMENDED
  APPELANT BRIEF:

  1. The deadline for filing the AMENDED APPELANT’s Brief was October 30, 2015.
  2. Facts relied on to reasonably explain the need for filing a late brief is the negotiation
      and preparation of the following cases:

         State of Texas v. Terry Moss Cause No. 22,426-2015 in the 402nd Judicial District
         Court in and for Wood County, Texas.

         State of Texas v. Jeremy Eason, Cause No. 21,483-2011 in the 402nd Judicial
         District Court in and for Wood County, Texas.

         First National Bank of Winnsboro v. Melanie Windham, et al, Cause No. 2010-377
         in the 402nd Judicial District Court in and for Wood County, Texas.

         State of Texas v. Chadwick Marsh, Cause No. 22,660-2015 in the 402nd Judicial
         District Court in and for Wood County, Texas.

         State of Texas v. James Pierce Boyd, Cause No. 22,636-2015 in the 402nd Judicial
         District Court in and for Wood County, Texas.

         State of Texas v. Morris Gary, Cause No.22,695-2015 in the 402nd Judicial District
         Court in and for Wood County, Texas.
   4. APPELANT has been granted two (1) extension of time.


   WHEREFORE, DANIEL WAYNE MCLEMORE, by his attorney, Wm. Brandon Baade,
requests the court grant this Motion to File Late Brief on behalf of Appellant in this case.

                                              RESPECTFULLY SUBMITTED,

                                              Wm. Brandon Baade
                                              522 N Broadway Ave
                                              Tyler, TX 75702
                                              Tel: (903) 526-5867
                                              brandonbaadelaw@gmail.com



                                                  _______________________________
                                                  Wm. Brandon Baade
                                                  State Bar No. 00793189
                                                  Attorney for Appellant


                              CERTIFICATE OF CONFERENCE

     I certify that I have contacted Tom Burton, Attorney for Appellee, in this case and he is in
agreement with this motion.



                                                  _______________________________
                                                  Wm. Brandon Baade
                                                  State Bar No. 00793189
                                                  Attorney for Appellant


                                 CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that a true and correct copy of the foregoing MOTION
TO EXTEND TIME TO FILE APPELLANT’S BRIEF was served on all counsel of record by
U.S. Mail on November 13, 2015.



                                                  _______________________________
                                                  Wm. Brandon Baade
State Bar No. 00793189
Attorney for Appellant